Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 11, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (PGPUB Document No. US 2017/0343374) in view of Kezele et al. (PGPUB Document No. US 2016/0012643).
Regarding claim 11, Yi teaches a terminal comprising one or more processors, memory coupled to the one or more processors and a plurality of programs stored in the memory that, when executed by the one or more processors, cause the terminal to perform a plurality of operations comprising: 
Obtaining a real scene image of a current location (collecting road condition image by a camera (Yi: 0029, FIG.2)) and target navigation data of navigation from the current location to a destination (navigation route that indicates a path of the vehicle from a starting point to a destination (Yi: 0033)); 
Determining, according to the current location and the target navigation data, virtual navigation prompt information to be overlaid in the real scene image (determining the lane traveled by the vehicle and prompting to change lanes when traveling in the incorrected lane (Yi: 0068, FIG.8B));
Determining, according to a current device configuration parameter of a target device capturing the real scene image (the Examiner submits that the above road condition image is captured by the required default camera settings), a first location on which the virtual navigation prompt information is overlaid in the real scene image (the lane to the right of the lane within which the vehicle is currently travelling corresponds to the “first location” the guiding track object instructing the vehicle to move to the right lane (Yi: 0068, FIG.8B)); 

However, Yi does not expressly teach but Kezele teaches,
Performing verification detection on the current device configuration parameter of the target device using the real scene image (calibrating the tracking sensor to assure that the virtual objects are anchored to the real-world object (Kezele: 0061) wherein applying the teachings of Kezele to Yi enables the guiding track of Yi to be within the real world lane(s). Note, tracking sensors comprise of stereo cameras (Kezele: 00060)); 
And overlaying the virtual navigation prompt information on the first location in a case that the current device configuration parameter of the target device (refer to the intrinsic and extrinsic calibration parameters of the virtual camera as disclosed in 0125-0131 of Kezele) passes through the verification detection, to obtain an augmented reality image used for performing map display (overlaying the guiding track of Yi after going thru the calibration process of Kezele corresponds to “passing the verification detection”).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the object tracking teaching of Yi such as to utilize the calibration concept of Kezele, because this enables an added level of assurance when tracking and overlaying information on real world objects.

Regarding claim 18, the combined teachings as applied above teaches the terminal according to claim 11, wherein the overlaying the virtual navigation prompt information on the first location comprises: 
Determining, in a case that the virtual navigation prompt information comprises at least two pieces of virtual navigation prompt information, target navigation prompt information having a largest effect on current navigation in the at least two pieces of virtual navigation prompt information (The Examiner submits “having a largest effect” is a broad limitation. Therefore, under BRI the Examiner construes the guiding track object instructing the vehicle to change lanes to be more important (i.e. “having a largest effect”) than other overlaid information as it guides the vehicle to the proper lane.); 
And overlaying the target navigation prompt information in a manner different from that for other virtual navigation prompt information (the guiding track object instructing the vehicle to change lanes is displayed with directional arrows pointing towards the proper lane (Yi: FIG.8B)).

Claim(s) 1 and 9 is/are a corresponding method claim(s) of claim(s) 11 and 18. The limitations of claim(s) 1 and 9 are substantially similar to the limitations of claim(s) 11 and 18.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 11 and 18.

Claim(s) 20 is/are a corresponding computer readable storage medium claim(s) of claim(s) 11. The limitations of claim(s) 20 are substantially similar to the limitations of claim(s) 11.  Therefore, it has been analyzed and rejected substantially similar to claim(s) 11. Note, Yi teaches a computer readable storage medium (Yi: 0090).

Claim(s) 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yi in view of Kezele as applied to the claims above, and further in view of (PGPUB Document No. US 2017/0039856).
Regarding claim 19, the combined teachings as applied above teaches the terminal according to claim 11, wherein the overlaying the virtual navigation prompt information on the first location comprises: 
Distinguishably displaying, in a case that the virtual navigation prompt information is lane line information, a virtual lane line of a current travelling lane (guiding track object instructing to change lanes (see left guiding track object of FIG.8B of Yi)) and a virtual lane line of another lane on the first location (guiding track object superimposed and displayed on the lane on the right of the lane in the road condition image as shown in the right lane of FIG.8B of Yi); 
Or displaying a virtual road affiliated facility mark on the first location in a case that the virtual navigation prompt information is road affiliated facility information; 
Or distinguishably displaying a virtual lane line of the current travelling lane and a virtual lane line of a target lane-change lane as well as another virtual lane line in a case that the virtual navigation prompt information is lane-change reminding information; 
Or displaying a virtual point of interest mark of the current location on the first location in a case that the virtual navigation prompt information is point of interest information.

However, the combined teachings as applied above does not expressly teach but Park teaches marking a travelling range of the current travelling lane (unlike the guiding track object of Yi, Park teaches a virtual lane 46 based on the calculated entire road width (Park: 0214-0215, FIG.23)). Note the Applicant’s specification defines “travelling range” as the range within which the user vehicles should travel (Applicant’s published specification: 0102)).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of an ordinary skill in the art to modify the combined teachings above such as to further display travelling range as taught by Park, because this provides useful information to the driver.

Claim 10 is similar in scope to claim 19.
Allowable Subject Matter
Claims 2-8 and 12-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David H Chu whose telephone number is (571)272-8079. The examiner can normally be reached M-F: 9:30 - 1:30pm, 3:30-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID H CHU/Primary Examiner, Art Unit 2616